IN THE SUPREME COURT OF MISSISSIPPI
                                     NO. 1999-CP-01667-SCT
JESSE ROLAND BULLOCK, JR.
v.
STATE OF MISSISSIPPI

DATE OF JUDGMENT:                                   09/13/1999
TRIAL JUDGE:                                        HON. R. I. PRICHARD, III
COURT FROM WHICH APPEALED:                          MARION COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                             PRO SE
ATTORNEY FOR APPELLEE:                              OFFICE OF THE ATTORNEY GENERAL
                                                    BY: BILLY L. GORE
DISTRICT ATTORNEY:                                  RICHARD L. DOUGLASS
NATURE OF THE CASE:                                 CIVIL - POST CONVICTION RELIEF
DISPOSITION:                                        AFFIRMED - 9/14/2000
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                     10/5/2000



      BEFORE BANKS, P.J., WALLER AND DIAZ, JJ.

      BANKS, PRESIDING JUSTICE, FOR THE COURT:


¶1. This matter is before the Court on appeal from the judgment of the Circuit Court of Marion County
dismissing Jesse Roland Bullock, Jr.'s Petition for Post Conviction Relief. Because Bullock's petition is time
barred, we affirm.

                                                      I.

¶2. Jesse Roland Bullock, Jr. pled guilty in October of 1991 to manslaughter and aggravated assault. On
November 1, 1991 he was sentenced to twenty years for manslaughter and twenty years for aggravated
assault, with ten years of the aggravated assault to run concurrently with the sentence for manslaughter and
ten years to run consecutively.

¶3. In August of 1999, Bullock filed a Motion for Post-Conviction Relief. The circuit court dismissed the
motion as procedurally barred. Bullock filed a timely notice of appeal.

                                                      II.

      WHETHER THE LOWER COURT ERRED BY RULING THAT THE APPELLANT'S
      MOTION FOR POST-CONVICTION COLLATERAL RELIEF IN TRIAL COURT WAS
      BARRED UNDER MISS. CODE ANN. § 99-39-5(2)?
¶4. Bullock's motion for post-conviction relief was barred by Miss. Code Ann. § 99-39-5(2) (1994).
Pursuant to § 99-39-5(2) a defendant has three years after being sentenced to bring an action. Miss. Code
Ann. § 99-39-5(2). The statute also establishes three exceptions to the three-year time bar. Luckett v.
State, 582 So.2d 428, 430 (Miss. 1991). However, Bullock does not fit under any of the exceptions.

                                                     III.

      WHETHER THE COURT ERRED IN RULING THAT THERE WAS NO EVIDENCE TO
      SUPPORT THE APPELLANT'S CLAIM OF INEFFECTIVE ASSISTANCE OF
      COUNSEL?

¶5. Were we to reach the merits of Bullock's claim of ineffective assistance of counsel, we would conclude
that there was not enough evidence in the record to support this claim. See Strickland v. Washington,
466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

                                                      IV.

¶6. Accordingly, the circuit court's judgment is affirmed.

¶7. DISMISSAL OF POST CONVICTION RELIEF AFFIRMED.

      PRATHER, C.J., PITTMAN, P.J., McRAE, SMITH, MILLS, WALLER, COBB AND
      DIAZ, JJ., CONCUR.